ORDER

PER CURIAM.
AND NOW, this 15th day of May 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Can the Owner of a construction project (the School District) maintain an action against its General Contractor’s Performance Surety (Mid-State) where the Owner has fully released the general Contractor (Lanmark) from any and all obligations or claims in connection with the underlying project without any reservation of rights against the Surety or consent of the surety to the release?
(2) Can the Owner of a construction project effectively reserve its right to maintain an action against its General Constructor’s Performance Surety after settling with and fully releasing the General Contractor from any and all obligations or claims in connection with the underlying project?
*1164(3) Can the Owner of a construction project maintain an action against its General Contractor’s Performance Surety where the Owner has failed to preserve and tender to the Surety any remaining contract funds, but rather paid such funds directly to its General Contractor in contravention of the Surety’s specific direction and the express terms of the Bond upon which the Owner’s claim against the Surety is based?
(4) Are the obligations of a General Contractor’s performance Surety discharged where the Owner has released the General Contractor from obligations other than the payment of money?
Justice McCAFFERY did not participate in the consideration or decision of this matter.